Registration No. 333-147560 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FRIENDLY AUTO DEALERS, INC. (Exact name of registrant as specified in its charter) Nevada 7389 33-1176182 (State or other jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code (I.R.S. Employer Identification Number) 4132 South Rainbow Boulevard Suite 514 Las Vegas, Nevada 89103 (925) 234-1783 (Address and telephone number of principal executive offices) 4132 South Rainbow Boulevard Suite 514 Las Vegas, Nevada 89103 (925) 234-1783 (Address of principal place of business or intended principal place of business) EastBiz.Com, Inc. 5348 Vegas Drive Las Vegas, Nevada 89108 Telephone: (702) 871-8678 (Name, address and telephone number of agent for service) WITHDRAWAL OF CLOSING OF OFFERING AMENDMENT 1 This Post-Effective Amendment No.2 relates to the Registration Statement on Form SB-2 Registration No.333-147560, filed with the Securities and Exchange Commission as amended on October 21,2007 (the “Registration Statement”),(“FAD”), which was subsequently deemed effective December 10, 2007. On January 17, 2008 the Board of Directors of FAD unanimously voted to close the offering of the one million (1,000,000) common shares registered on Form SB-2 (Registration No. 333-147560).The filing of this amendment was in error. The Board determined that under Rule 477 of the Securities and Exchange Act of 1933 that such an amendment was unnecessary and therefore unanimously votedon January 25, 2008 to withdraw the previous Post Offering Amendment 1 filed with the Securities and Exchange Commission on January 18, 2008. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and Rule477 thereunder, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form SB-2 and duly caused the Post Effective Amendment No.1 to be filed. It was filed in error and this Amendment 2 is hereby filed to withdraw said filing. This Amendment 2 is to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Las Vegas, State of Nevada, on January25, 2008. FRIENDLY AUTO DEALERS, INC. (Registrant) By: /s/ TONY LAM Name: TONY LAM Title: Chief Financial Officer Date: January25, 2008 Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities indicated and on January25, 2008. Name Title /s/ TONY LAM Tony Lam President and Director (Principal Executive Officer) /s/ TONY LAM Tony Lam Chief Financial Officer (Principal Financial Officer) /s/ TONY LAM Tony Lam Vice President and Controller (Principal Accounting Officer) /s/ TONY LAM Tony Lam Director
